          Case 2:19-cv-00273-JTA Document 34 Filed 09/13/19 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

RODNEY LEE MAJOR, SR., 247758,             )
                                           )
             Plaintiff,                    )
                                           )
   v.                                      )     CIVIL ACTION NO. 2:19-CV-273-CSC
                                           )
WALTER MYERS, et al.,                      )
                                           )
             Defendants.                   )

                                 FINAL JUDGMENT

        In accordance with the Memorandum Opinion and Order entered herewith, it is the

ORDER, JUDGMENT and DECREE of the court that this case is DISMISSED without

prejudice.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a

Final Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        DONE this 13th day of September, 2019.



                             /s/ Charles S. Coody
                             UNITED STATES MAGISTRATE JUDGE
